Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated May 21, 2021, claims 1-17 are active in 

this application.

Specification

 	If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Foreign Priority

 	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)
  (d), which papers have been placed of record in the file.


Information Disclosure Statement

 	The information disclosure statements filed May 28, 2021 have been considered.


Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
 	Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11094360 [‘360]. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason.

Present Application
Patent ‘360
1. A storage device comprising: a first memory cell, the memory cell comprising: a first transistor; and a first magnetic tunnel junction device, wherein one of a source and a drain of the first transistor is electrically connected to one terminal of the first magnetic tunnel junction device, and wherein the first transistor includes a back gate electrode.
1. A storage device comprising: a first wiring; a second wiring; and a first memory cell, wherein the first memory cell includes a first transistor and a first magnetic tunnel junction device, wherein one of a source and a drain of the first transistor is electrically connected to the first wiring, wherein the other of the source and the drain of the first transistor is electrically connected to one terminal of the first magnetic tunnel junction device, wherein another terminal of the first magnetic tunnel junction device is electrically connected to the second wiring, wherein the first transistor includes an oxide semiconductor in its channel formation region, and wherein the first transistor includes a back gate electrode.
 2. Astorage device comprising: a first memory cell, the memory cell comprising: a first transistor; and a first magnetic tunnel junction device, wherein one of a source and a drain of the first transistor is electrically 


2. A storage device comprising: a first wiring; a second wiring; a first memory cell; and a sense amplifier circuit, wherein the first memory cell includes a first transistor and a first magnetic tunnel junction device, wherein one of a source and a drain of the first transistor is electrically connected to the first wiring, wherein the other of the source and the drain of the first transistor is electrically connected to one terminal of the first magnetic tunnel junction device, wherein another terminal of the first magnetic tunnel junction device is electrically connected to the second wiring, wherein the first transistor includes an oxide semiconductor in its channel formation region, wherein the sense amplifier circuit includes a second transistor constituting a CMOS-type SRAM cell, wherein the sense amplifier circuit is electrically 

Claim 2.  “…the first transistor includes an oxide semiconductor in its channel formation region…”
5. The storage device according to claim 4, further comprising a precharge circuit, wherein the precharge circuit includes a third transistor having a function of precharging a first wiring electrically connected to the first transistor, and wherein the third transistor includes silicon in its channel formation region.

3. The storage device according to claim 2, further comprising a precharge circuit, wherein the precharge circuit includes a third transistor having a function of precharging the first wiring, and wherein the third transistor includes silicon in its channel formation region.
6. The storage device according to claim 1, wherein the first magnetic tunnel junction device includes a stacked-layer structure of a flexible layer, an insulating layer, and a fixed layer.

4. The storage device according to claim 1, wherein the first magnetic tunnel junction device includes a stacked-layer structure of a flexible layer, an insulating layer, and a fixed layer.
7. The storage device according to claim 2, wherein the first magnetic tunnel junction device includes a stacked-layer structure of a flexible layer, an insulating layer, and a fixed layer.
4. The storage device according to claim 1, wherein the first magnetic tunnel junction device includes a stacked-layer structure of a flexible layer, an insulating layer, and a fixed layer.

4. The storage device according to claim 1, wherein the first magnetic tunnel junction device includes a stacked-layer structure of a flexible layer, an insulating layer, and a fixed layer.
9. The storage device according to claim 1, further comprising a second memory cell, wherein the second memory cell includes a second transistor and a second magnetic tunnel junction device, wherein the second transistor includes an oxide semiconductor in its channel formation region, wherein the first transistor and the second transistor are provided in different layers, and wherein the first magnetic tunnel junction device and the second magnetic tunnel junction device are provided in the same layer.

5. The storage device according to claim 1, further comprising a second memory cell, wherein the second memory cell includes a fourth transistor and a second magnetic tunnel junction device, wherein the fourth transistor includes an oxide semiconductor in its channel formation region, wherein the first transistor and the fourth transistor are provided in different layers, and wherein the first magnetic tunnel junction device and the second magnetic tunnel junction device are provided in the same layer.
10. The storage device according to claim 2, further comprising a second memory cell, wherein the second memory cell includes a second transistor and a second magnetic tunnel junction device, wherein the second transistor includes an oxide semiconductor in its channel formation region, wherein the first transistor and the second transistor are provided in different layers, 5 and wherein the first magnetic tunnel junction device and the second magnetic tunnel junction device are provided in the same layer.
5. The storage device according to claim 1, further comprising a second memory cell, wherein the second memory cell includes a fourth transistor and a second magnetic tunnel junction device, wherein the fourth transistor includes an oxide semiconductor in its channel formation region, wherein the first transistor and the fourth transistor are provided in different layers, and wherein the first magnetic tunnel junction device and the second magnetic tunnel junction device are provided in the same layer.

5. The storage device according to claim 1, further comprising a second memory cell, wherein the second memory cell includes a fourth transistor and a second magnetic tunnel junction device, wherein the fourth transistor includes an oxide semiconductor in its channel formation region, wherein the first transistor and the fourth transistor are provided in different layers, and wherein the first magnetic tunnel junction device and the second magnetic tunnel junction device are provided in the same layer.
12. An electronic component incorporating the storage device according to claim 1.
6. An electronic component incorporating the storage device according to claim 1.
13. An electronic component incorporating the storage device according to claim 2.
6. An electronic component incorporating the storage device according to claim 1.
14. An electronic component incorporating the storage device according to claim 3. 
7. An electronic device incorporating the electronic component according to claim 6.
15. An electronic device incorporating the electronic component according to claim 12.
7. An electronic device incorporating the electronic component according to claim 6.
16. An electronic device incorporating the electronic component according to claim 13.
7. An electronic device incorporating the electronic component according to claim 6.
17. An electronic device incorporating the electronic component according to claim 14.
7. An electronic device incorporating the electronic component according to claim 6.


As can be seen from the above table, claim 1 of the present application differ from claim 1 of patent ‘360, in that patent '360 recites "... a first magnetic tunnel junction device, wherein one of a source and a drain of the first transistor is electrically connected to the first wiring, wherein the other of  …”  However, both recitations are reciting the same structure.
For similar reasons, claims 2-17 are rejected over claims 1-7 of patent ‘360.


Claim  Rejections-  35  U.S.C.  §   102

 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. [US Patent # 10,102,895].
With respect to claim 1, Li et al. disclose a storage device [fig. 2] comprising: a first memory cell [fig. 2], the memory cell comprising: a first transistor [204]; and a first magnetic tunnel junction device [200], wherein one of a source and a drain of the first transistor [S] is electrically connected to one terminal of the first magnetic tunnel junction device, and wherein the first transistor includes a back gate electrode [BG].
With respect to claim 6, Li et al. disclose the first magnetic tunnel junction device includes a stacked-layer structure of a flexible layer [212], an insulating layer [214], and a fixed layer [208].
.


Claim(s) 2, 7 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. [US Patent # 10,102,895].
With respect to claim 2, Li et al. disclose  a storage device [fig. 2] comprising: a first memory cell [fig. 2], the memory cell comprising: a first transistor [204]; and a first magnetic tunnel junction device [200], wherein one of a source and a drain of the first transistor [S] is electrically connected to one terminal of the first magnetic tunnel junction device, wherein the first transistor includes an oxide semiconductor in its channel formation region [col. 4, lines 1-60], and wherein the first transistor includes a back gate electrode [BG]. 
With respect to claim 7, Li et al. disclose the first magnetic tunnel junction device includes a stacked-layer structure of a flexible layer [212], an insulating layer [214], and a fixed layer [208].
With respect to claim 13, Li et al. disclose an electronic component incorporating the storage device according to claim 2.  See Abstract and Background of the Invention.

Claim(s) 3, 4, 8 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanafi [US Patent # 7,791,941].
With respect to claim 3, Hanafi disclose a storage device comprising: a sense amplifier circuit, the sense amplifier circuit [connected via 308-1] including a second transistor [314-1] constituting a SRAM cell [inverters of 6-T SRAM of fig. 3b]; and a first memory cell [316-1/316-2], the memory cell comprising: a first transistor [306-1]; and a first magnetic tunnel junction device [316-1], wherein one of a source and a drain of the first transistor is electrically connected to one terminal of the first magnetic tunnel junction device [fig. 3b], and wherein the sense amplifier is electrically connected to the first transistor or the first magnetic tunnel junction device [316-1 common with 306-1 and inverters of 6-T SRAM at node 305-1].

With respect to claim 8, Hanafi disclose the first magnetic tunnel junction device includes a stacked-layer structure of a flexible layer [318], an insulating layer [322], and a fixed layer [320].
With respect to claim 14, Hanafi disclose an electronic component incorporating the storage device according to claim 3.  See Abstract and Background of the Invention.



Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        March 21, 2022